Case 9:20-md-02924-RLR Document 355 Entered on FLSD Docket 03/09/2020 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


   IN RE: ZANTAC (RANITIDINE)                                                       MDL NO. 2924
   PRODUCTS LIABILITY
   LITIGATION
                                                          JUDGE ROBIN L. ROSENBERG
                                                 MAGISTRATE JUDGE BRUCE E. REINHART



   THIS DOCUMENT RELATES TO:
   Rodriguez v. Sanofi-Aventis U.S. LLC, et al., Case No. 1:19-cv-09527
   Pinales v. Sanofi S.A., et al., Case No. 3:19-cv-19324
   Viola v. Pfizer Inc., Case No. 1:20-cv-00004

                            NOTICE OF APPEARANCE OF COUNSEL
          Notice is hereby given of the entry of the undersigned as counsel for Glorimar Rodriguez,

   Alfonso Pinales, and Dana Viola in the above-entitled actions. Pursuant to Fed. R. Civ. P. 5, all

   further notice and copies of pleadings, papers, and other material relevant to this action should be

   directed to and served upon:

   Sarah Westcot
   Bursor & Fisher, P.A.
   2665 S. Bayshore Dr., Suite 220
   Miami, FL 33133
   (305) 330-5512
    swestcot@bursor.com

   Dated: March 9, 2020
                                                          Respectfully submitted,

                                                          By:     /s/ Sarah N. Westcot____
                                                                    Sarah N. Westcot

                                                          BURSOR & FISHER, P.A.
                                                          Sarah N. Westcot
                                                          2665 S. Bayshore Dr., Suite 220
                                                          Miami, FL 33133
                                                          Telephone: (305) 330-5512
                                                          Facsimile: (305) -676-9006
                                                          Email: swestcot@bursor.com
